DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 5-9 and 15-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. Claim 4 and Claim 13).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-14, 20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Du et al. (US 2018/0091513 A1). 
Du teaches a computer implemented method comprising: 
receiving, by a computer, an indication that a mobile software application has been installed on a mobile device; (Du; FIG. 1-11; ¶ [0075]-[0078], [0088]-[0091], [0093]-[0099]; The system receives an indicator that a software application has been installed on a mobile device.) 
triggering, by the computer, a signal scanning function on the mobile device to cause the mobile device to detect wireless signals and transmit identification information of the detected wireless signals to the computer; (Du; FIG. 1-14; ¶ [0075]-[0083], [0132], [0176], [0198], [0216]; The system detects wireless signals and transmits identification of the wireless signal to a computer.) 
receiving, by the computer, identification information of a plurality of wireless signals detected by the mobile device at different time points for a predetermined time window; (Du; FIG. 1-14; ¶ [0176]-[0177], [0199]-[0200], [0216]; The identification of plurality of wireless signals detected by a mobile devices at various time periods.) 
generating, by the computer, a set of one or more signal clusters associated with the mobile device based on the spatial proximity and temporal persistence of the plurality of wireless signals; and (Du; FIG. 1-11; ¶ [0176]-[0183], [0216]-[0218]; Generating of clusters, such as signal clusters, associated with the mobile device spatial and temporal properties of wireless signals.) 
executing, by the computer, a first classifier to determine whether the mobile device is operated by a human user based upon a change of geolocations of the mobile device and a change between the one or more signal clusters observed with the mobile device. (Du; FIG. 1-11; ¶ [0175]-[0183], [0187]-[0197]; The embodiment(s) detail a 

Re Claim 2 & 12, Du discloses the computer-implemented method of claim 1, wherein the first classifier determines whether the mobile device is operated by a human user based upon a rate of change of geolocations of the mobile device compared to rate of change between the one or more signal clusters observed by the mobile device. (Du; FIG. 1; ¶ [0046], [0052], [0132]-[033], [0194], [0205], [0214]; The system determine if the user is human based on changing locations and device signals.) 

Re Claim 3 & 13, Du discloses the computer-implemented method of claim 1, further comprising: 
in response to the computer being unable to determine that the mobile device is being operated by a human user by executing the first classifier: (Du; FIG. 1; ¶ [0083]-[0088], [0188]-[0191], [0193]-[0194]; Determining bot use of a mobile device.) 
executing, by the computer, a second classifier to determine whether the mobile device is operated by a human user based on a pattern of the mobile device being proximate to one or more signal clusters. (Du; FIG. 1; ¶ [0072]-[0077], [0128]-[0132], [0922]-[0195]; Determining if the user is a human based on signals and sensor data.) 

Re Claim 4 & 14, Du discloses the computer-implemented method of claim 3, wherein the pattern of the mobile device being proximate to one or more signal clusters 

Re Claim 10 & 20, Du discloses the computer-implemented method of claim 1, 
wherein the identification information of each detected signal includes a tuple of a name of the signal, (Du; FIG. 1-5; ¶ [0079]-[0082]; The device is configured to receive and determine various types of signals.) 
machine access code of the device generating the signal, and (Du; FIG. 1; ¶ [063]-[0068]; A access enabling code associated with the device that detects and receives the signal.)
a type of the signal. (Du; FIG. 1-5; ¶ [0079]-[0082]; Various types of signals.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kleinback et al. 						(US 2018/0014217 A1)
The present invention relates to spectrum analysis and management for radio frequency (RF) signals, and more particularly for automatically identifying signals in a wireless communications spectrum based on temporal feature extraction. 
Marinovic et al. 						(US 10,511,938 B1)

Valentin 							(WO 2016/001506 A1) 
The invention relates to a radio communication system including: - a first so-called "transmitting" device (1) capable of transmitting a radio carrier wave (S); and - a second so-called "receiving" device (3) capable of receiving the carrier wave. 
DAS								(US 2020/0344227 A1)
This disclosure relates generally to techniques for data validation/authentication and more particularly to techniques, methods and apparatuses for validating user correlation to sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457